Citation Nr: 9917064	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  93-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

2.  Entitlement to an increased rating for lipomatosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter come before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Boston, Massachusetts, Regional Office (RO), 

The veteran had a hearing in November 1993 before a member of 
the Board sitting at the RO.  The Board member who conducted 
that hearing subsequently left the Board.  The Board sent the 
veteran a letter in October 1997, asking him if he wanted 
another Board hearing; he was told to respond in 30 days.  
The Board did not receive a direct response from the veteran, 
and the Board entered a decision in January 1998.  In a 
letter submitted to the RO in October 1997, the veteran 
requested another Travel Board hearing (such hearing request 
was not associated with the claims folder until after the 
January 1998 Board decision was issued.

In a decision dated in March 1998, the Board vacated the 
January 20, 1998, inasmuch as that decision was issued before 
the veteran was afforded a hearing before a member of the 
Board at the RO.

A hearing was held before a member of the Board sitting at 
the Boston RO in March 1999.  The issue of entitlement to an 
increased rating for lipomatosis is the subject of the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder by a rating action dated in November 1990.  The RO 
determined that new and material evidence had not been 
submitted to reopen his claim.  The veteran was notified the 
decision and of his appellate rights.  The veteran did not 
appeal that determination.

2.  The additional evidence received since the November 1990 
decision contains information which is relevant and probative 
to the issue of entitlement to service connection for a right 
knee disorder, and by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence received since the November 1990 RO 
decision is new and material evidence and the veteran's claim 
for service connection for a right knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the November 1990 
decision by the RO is briefly summarized.  The service 
medical records show that the veteran was seen for complaints 
of slight right knee pain after walking long distances in 
December 1977.  The remainder of the service medical records 
does not show any further right knee.  On the December 1978 
report of medical history for the service separation 
examination, the veteran reported he did not have a history 
of a trick or locked knee or any bone, joint or other 
deformity.  The clinical evaluation of the lower extremities 
was indicated to have been normal.

 The veteran was seen at a VA outpatient clinic in February 
1979.  At that time he reported four conditions noted in 
service.  A right knee disability was not referenced.  The 
report of a September 1979 VA examination revealed that the 
musculoskeletal system was clinically evaluated as normal.  
He was seen in June 1980 for complaints of "snapping" of 
the right knee.  He reported that he had never injured his 
right knee.  Objective findings were normal, and the 
diagnosis was "snapping" ligaments.  He was seen in January 
1984 for a complaint of "snapping" of the right knee with 
discomfort.  There was an assessment of a right knee 
disorder.  

In February 1984, the RO denied service connection for a 
right knee disability.  At that time the RO determined that 
there was no evidence of a chronic right knee disability 
during service.  The veteran was notified of that decision 
and of his appellate rights in March 1984.  He did not appeal 
that determination.  Accordingly, the February 1984 decision 
is final.  38 U.S.C.A. § 7105.  

A VA examination report, dated in November 1986, shows that 
the veteran complained of right knee pain.  A November 1990 
report from a VA outpatient clinic shows no pertinent 
abnormality.  In November 1990 RO denied service connection 
for a right knee disorder.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
decision.  Thus, the November 1990 decision is 
final.38 U.S.C.A. §7105.  However, the veteran may reopen his 
claim by submitting new and material evidence. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet.App 
406, 409 (1998).

The evidence received since the November 1990 decision 
includes VA outpatient record covering a period from November 
1990 to 1993.  In November 1990 the veteran complained of 
right knee problems since service.  The assessment was 
questionable knee pain.  He was seen again for right knee 
problems in February 1991.  In July 1991, he was seen for 
right knee complaints, including "snapping."  He reported 
there was no history of trauma, but that the condition had 
been getting worse.  The assessment was plica versus 
chondromalacia, and an MRI was ordered. The report of an 
August 1991 MRI and a September 1991 outpatient record note 
that the study showed minimal degenerative changes of the 
right knee.  The assessment was mild degenerative joint 
disease.

Private medical records show that the veteran was seen in 
July 1992 after twisting his right knee in a fall from 
scaffolding.  The assessment included a medial collateral 
ligament (MCL) tear and a possible partial tear of the 
anterior cruciate ligament (ACL).  He continued to receive 
intermittent treatment for his right knee during 1992 and 
1993.  The assessment rendered in September 1993 was a 
partial tear of the ACL and resolving MCL strain.

At an RO hearing in February 1993, the veteran testified that 
he was seen for right knee complaints on a couple of 
occasions during service, and that his knee symptoms 
continued thereafter.

The veteran continued to receive treatment for his right knee 
at a VA facility during 1993.  A report of an August 1993 VA 
MRI of the right knee indicates that the veteran had 
sustained meniscal tears since the 1991 MRI.

The veteran testified at a hearing before the Board in 
November 1993.  He asserted that new and material evidence 
had been submitted to reopen his claim for service connection 
for a right knee disorder, and he described symptoms and 
treatment since service.

The veteran was hospitalized at a VA facility in December 
1993.  At that time he underwent reconstruction of a torn ACL 
and debridement of a torn lateral meniscus.
In letter dated in February 1994, from a VA orthopedist to 
the representative, the orthopedist indicated that it was 
impossible to say, on the basis of what was found at the time 
of the 1993 surgery, that this clearly occurred as a result 
of an injury many, many years ago, but that an injury, which 
the veteran described as occurring during his active military 
duty, "could have" caused an ACL tear similar to the one 
demonstrated at the time of the December 1993 surgery.

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in March 1999.  At that time the 
veteran testified that he fell during service and injured his 
right knee.  He indicated that he received treatment.  
Following service he received treatment at the VA facility at 
Court St. on numerous occasions for his skin problems and his 
right knee.  He indicated that he received current treatment 
at the VA Medical Center in Boston.

To summarize, the evidence submitted since the November 1990 
decision includes VA records showing treatment for right knee 
problems, to include "snapping" and for arthritis, in 1990 
and 1991.  This is prior to the July 1992 injury and is 
indicative of a chronic right knee disorder, which had not 
been previously diagnosed.  Furthermore, in February 1994, a 
VA orthopedist indicted, in part, that an injury, which the 
veteran described as occurring during his active military 
duty, "could have" caused an ACL tear similar to the one 
demonstrated at the time of the December 1993 surgery.  Also 
submitted into the record was detailed hearing testimony, 
which is presumed to be true for new and material purposes 
per Justus.  

The Board finds that the additional evidence is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge, supra.

Therefore, the Board finds that the additional evidence is 
new and material and the veteran's claim of service 
connection for a right knee disorder has been properly 
reopened.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a right knee 
disorder, is reopened.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a right knee 
disorder, and that the claim has accordingly been reopened.  
In Elkins v. West, No 97-1534 (U.S. Vet.App. February 17, 
1999), the Court held that in making a determination as to 
whether new and material evidence has been submitted to 
reopen a previously denied final decision, a three-step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. §  5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  See Bernard v. 
Brown, 4 Vet.App. 384 (1994). 

During the veteran's hearing before a member of the Board at 
the RO in March 1999, he testified that he was treated on 
several occasions for right knee complaints at the VA Court 
Street, Outpatient Treatment Clinic in Boston, Massachusetts.  
He maintains that VA medical records are incomplete.  There 
are treatment records from the clinic at Court St. on file.  
However, it is unclear that all records for the time period 
in question had been requested by the RO.

The veteran asserts, in essence, that his service connected 
skin disorder has worsened since he was last examined in 
April 1995 and that he is entitled to an increased evaluation 
for that disability.  The veteran's contentions regarding the 
increase in severity of his service-connected night and left 
shoulder disorders constitute plausible or well-grounded 
claims.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Therefore, the VA has a statutory obligation to assist him in 
the development of his claim. 38 U.S.C.A. 5107(a) (West 
1991).  It is significant to note that, at the veteran's 
hearing in March 1999, he testified that he experiences 
soreness and itching associated with his service-connected 
skin disorder.  He also testified that he had emotional 
problems caused by his skin disorder.  In this regard, VA 
outpatient records, dated in 1991, show that the veteran was 
seen for depression, which he related to his skin disorder.  
The representative has requested a current VA examination.  
The Board concurs with this request. 

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be informed that 
he has the opportunity to submit addition 
medical evidence and argument in support 
of his claims.

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
covering the period following his release 
of active duty to the present, to include 
the approximate dates of treatment at the 
VA Court Street, Outpatient Treatment 
Clinic in Boston, Massachusetts, and at 
the Jamaica Plain VA hospital.  The RO 
should then obtain all records, which are 
not on file.

3.  The RO should request all treatment 
records from the VA clinic on Court St. 
which has apparently moved to Causeway St. 
and the records covering the period from 
October 1991 to the present, from the VA 
medical facility in Boston, Massachusetts.

4.  The veteran should be afforded a VA 
examination by an orthopedist in order to 
determine the nature and etiology of any 
ascertainable right knee disorder.  All 
indicated special studies, including x-
rays, should be accomplished and the 
findings then reported in detail. The 
claims file and a copy of this Remand are 
to be furnished to the examiner in 
conjunction with the examination.  
Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any right knee 
disability diagnosed is related to his 
period of service.  A complete rational 
for any opinion expressed should be 
included in the examination report.

5.  The veteran should be accorded a VA 
examination by a dermatologist to 
determine the nature and severity of his 
service-connected lipomatosis.  The claims 
file and a copy of this Remand are to be 
made available to the examiner for review, 
prior to the examination.  All indicated 
tests and studies should be accomplished.  
Color photographs of the involved areas 
should be included in the examination 
report.  The examiner should a complete 
description of the involved area, to 
include the presence or absence of 
exudation, constant itching, extensive 
lesions or marked disfigurement any 
associated functional impairment.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

6.  A VA examination should be conducted 
by a psychiatrist to determine the nature 
and etiology of any psychiatric illness, 
to include " nervous manifestations" 
associated with his skin disorder (see 
Diagnostic Code 7806).  The claims file 
and a copy of this Remand are to be made 
available to the examiner for reviewed, 
prior to the examination.  Following a 
review of the claims folder it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any psychiatric disorder 
diagnosed or "nervous manifestations" 
found are caused or aggravated by his 
service connected skin disorder.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.


After the development requested has been completed to the 
extent possible, the RO should again review the record.  If 
any decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement of 
the case, and afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

